UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MONICA AUSTIN )
)
Plaintiff, )
)
v. ) Case No. 14—cv—318 (RJL)
)
AMERICAN INSTITUTE FOR )
RESEARCH, ) F I L E D
) DEC 03 201'!
Defendant. )
Clerk, US. District & Bankruptcy
: Courts forthe District of Columbia
MEMORANDUM PINION

(Decembe%, 2014) [Dkt. #4]

Plaintiff Monica Austin brings this suit against defendant American Institute for
Research (“AIR”) for employment discrimination and retaliation in violation of Title VII
ofthe Civil Rights Act of 1964, 42 U.S.C. §§ 20006 to 2000e-17 (“Title VII”), and the
Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (“ADA”), as well as for
violations ofthe Family and Medical Leave Act, 29 U.S.C. §§ 2601-2654 (“FMLA”).
See generally Compl. [Dkt. #1]. Defendant AIR moves to dismiss the Complaint
pursuant to Federal Rule of Civil Procedure 12(b)(6). Def.’s Mot. to Dismiss (“Def.’s
Mot”) [Dkt. #4]. Upon consideration of the parties’ pleadings, relevant law, and the
entire record therein, the motion is GRANTED in part and DENIED in part.

BACKGROUND

Ms. Austin, an African-American woman, was employed by AIR from 2001 to

2011, ﬁrst as an administrative assistant and then as an HR coordinator. Compl. at 2—3.

In 2007, Ms. Austin was diagnosed with Lupus, Raynaud’s Syndrome, depression, and

1

Lyme disease. Compl. 1i 3. She applied for and took four months of leave under the
FMLA, and returned to work in October 2008. Compl. ﬂ] 4.

The allegations in the Complaint arise out of plaintiffs treatment upon return from
leave. Ms. Austin alleges “she requested accommodations which she did not receive”
and that her work demands increased soon after she returned, particularly when she was
assigned the duties of a former colleague. Compl. W 5—6, 16, 18. In September 2009,
AIR changed plaintiff from a salaried employee to an hourly employee. P1.’s Opp’n to
Def.’s Mot. at 2 (“Plfs Opp’n”) [Dkt #9].1 In 2010, Ms. Austin requested and was
denied a transfer to another department. Compl. I] 12. Her supervisors excluded her from
weekly individual staff meetings, training, and guidance sessions from 2009 until her
termination. Compl. 11 13. Throughout 2010 and 2011, AIR moved plaintiff’ s desk
around the ofﬁce. Comp]. 1] 15. She was required to seek further clariﬁcation from her
doctors on the notes she brought in to verify her illness. Compl. ﬂ 17. In September
2011, AIR placed Ms. Austin on a Performance Improvement Plan (“PIP”). Opp’n at 11.
Ms. Austin again requested a transfer, and again was told no jobs were available. Compl.
11 22. On October 25, 2011, AIR terminated Ms. Austin. Compl. 'i 19.

After her termination, Ms. Austin ﬁled an ofﬁcial charge with the Equal
Employment Opportunity Commission (“EEOC”) alleging discrimination and retaliation
on the basis of her race and disability. Def.’s Mot, Ex. 2 at 2 [Dkt #4-4]. She now

brings this suit, alleging six counts in her Complaint: (1) Wrongful Discharge; (2) Race

' Where AIR disputes in its Motion to Dismiss a date plaintiff referenced in the Complaint and plaintiff
acknowledges AlR’s date is correct by adopting it in her Opposition brief, 1 use the date plaintiff adopts
in her Opposition.

transfer. This request for a transfer, coupled with her termination, meets the Rule
12(b)(6) pleading standard.12
V. Count VI: Family and Medical Leave Act

An employer violates the Family and Medical Leave Act if it interferes with or
denies a plaintiff an FMLA beneﬁt to which she was entitled or retaliates against a
plaintiff for exercising an FMLA right. See 29 U.S.C. § 2615(a); Breeden v. Novartis
Pharm. Corp, 646 F.3d 43 (DC. Cir. 2011) (recognizing two types of claims). Ms.
Austin attempts to sue on both types of violations here, claiming that AIR interfered with
her 2008 F MLA leave and retaliated against her for taking that leave. Compl. 1111 4, 51.
However, the conduct on which she bases her FMLA claims is either time-barred or too
temporally remote to state a claim.

The FMLA allows a plaintiff to bring a civil action within two years after the last
event constituting the alleged violation, 29 U.S.C. § 2617(c)(l), or three years if the
action is brought for a “willful violation,” id. § 2617(c)(2). Ms. Austin ﬁled her
Complaint on February 26, 2014. See generally Compl. At best, Ms. Austin’s FMLA
claim is timely only as to conduct occurring on or after February 26, 201 1. Ms. Austin
returned from FMLA leave in October 2008, Compl. 114, so any claim ofinterference

with that leave falls well outside the limitations period. Ms. Austin alleges purportedly-

]2 AIR directs the Court to a letter it filed as an exhibit to its Motion to Dismiss and bases some of its
arguments off the contents of that letter, but, unfortunately for defendant, the document is not properly
before the Court at this point. Ms. Austin alleges that she requested a transfer, Compl. 1111 22, 45, but does
not say she did so in a letter. The letter itself is not “incorporated” into or “referred to” in the Complaint,
Harris, 825 F. Supp. 2d at 85, and the Court cannot assume that the letter tells the whole story regarding
Ms. Austin’s transfer request. AIR’S arguments regarding the date of the request and whether or not it
actually was a request for an accommodation under the ADA are arguments more appropriate for
summaryjudgment briefing at a later date.

11

retaliatory actions in her Complaint, but those actions “occurred soon after returning from
FMLA leave,” Comp]. 1] 51, “on her return from FMLA leave,” id., or otherwise
admittedly fall outside the limitations period, see Opp’n at 10 (acknowledging that she
took over assignments from a departed employee in “approximately late 2009 or early
2010,” which predates the limitations period). '3

Finally, to the extent Ms. Austin is trying to rely on her fall 2011 transfer request
or her claim that she “was given additional work responsibilities during her last year of
employment,” Compl. ll 16, sufficient time had passed so as not to allow an inference that
those changes were retaliation for taking leave that ended in 2008. See Clark Cmy. Sch.
Dist. v. Breeden, 532 US. 268, 274 (2001) (holding in a Title VII context that “[a]ction
taken (as here) 20 months later suggests, by itself, no causality at all”).

CONCLUSION

Thus, for all the foregoing reasons, Defendant’s Motion to Dismiss [Dkt. #4] is
hereby GRANTED in part and DENIED in part. Plaintiff’s Counts I-IV, VI, and Count
V as to retaliation in violation of Title VII are DISMISSED. An appropriate order shall

accompany this Memorandum Opinion.

    

 

é ’ ’ ‘
ICHARD J.
United States District Judge

’3 In her Opposition brief, plaintiff appears to argue that her change in status from a salaried to an hourly
employee discouraged her from taking FMLA leave, Opp’n at 2, but this too is untimely, as she admits
that her change in status occurred in September 2009, id. at 2, 12.

12

Based Discrimination, in violation of Title VII; (3) Hostile Work Environment, in
violation of Title VII; (4) violations of the Americans with Disabilities Act (“ADA”); (5)
Retaliation, in violation of Title VII; and (6) Violation of the Family and Medical Leave
Act. See generally Compl. She seeks damages and attorney fees. Compl. at 16.
Defendant AIR moves to dismiss under Rule 12(b)(6). Def.’s Mot; Mem. of P. & A. in
Supp. ofDef’s Mot. to Dismiss (“Def.’s Mem.”) [Dkt. #4-1].
STANDARD OF REVIEW

Under Rule 12(b)(6), “a complaint must contain sufﬁcient factual matter, accepted
as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 US.
662, 678 (2009) (internal quotation marks omitted). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” 1d; see also Bell Atl.
Corp. v. T wombly, 550 US. 544, 555 (2007) (“Factual allegations must be enough to
raise a right to relief above the speculative level . . . .”).

A court must “treat the complaint’s factual allegations as true” and “grant plaintiff
the beneﬁt of all inferences that can be derived from the facts alleged[.]” Sparrow v.
UnitedAz'r Lines, Inc, 216 F.3d 1111, 1113 (DC. Cir. 2000) (internal quotation marks
omitted). However, the court need not “accept legal conclusions cast in the form of
factual allegations.” Kowal v. MCI Commc’ns Corp, 16 F.3d 1271, 1276 (DC. Cir.
1994). “In ruling on a 12(b)(6) motion, a court may consider facts alleged in the
complaint, documents attached to or incorporated in the complaint, matters of which

courts may take judicial notice, and documents appended to a motion to dismiss whose

3

authenticity is not disputed, if they are referred to in the complaint and integral to a
claim.” Harris v. Amalgamated Transit Union Local 689, 825 F. Supp. 2d 82, 85
(D.D.C. 2011).
ANALYSIS

1. Count 11: Title VII Race-Based Discrimination2

To bring an actionable race discrimination claim under Title VII, a plaintiff must
adequately plead that (i) she suffered an adverse employment action (ii) because of her
race. See Baloch v. Kempthorne, 550 F.3d 1191, 1196 (DC. Cir. 2008). A plaintiff must
ﬁrst exhaust her claim administratively by ﬁling a claim with the Equal Employment
Opportunity Commission (“EEOC”) within 180 days of when the alleged unlawful
employment action occurred, or with 300 days if cross-ﬁling with a state or local agency.
42 U.S.C. §2000e-5(e)(1).

Ms. Austin ﬁled her ofﬁcial charge with the EEOC on April 18, 2012.3 Def.’s
Mot, Ex. 2 at 2 [Dkt. #4-4]. The charge was ﬁled with the District of Columbia Ofﬁce of
Human Rights, id., so Ms. Austin is entitled to the 300-day period. Therefore, Ms.

Austin’s allegations of discrete employment actions are timely only as to those that took

2 Ms. Austin does not oppose AlR’s motion to dismiss her District of Columbia common law wrongful
discharge claim (Count 1). See generally Opp’n (failing to mention wrongful discharge). Therefore, this
claim is conceded. See Robinson v. Securitas Servs., Inc, 819 F. Supp. 2d 18, 22 (D.D.C. 201 l).

3 Ms. Austin’s EEOC Charge is a public document of which I takejudicial notice; this does not convert
the motion to one for summary judgment. See Ndondji v. InterPark Inc., 768 F. Supp. 2d 263, 272
(D.D.C. 201 I). in her Opposition brief, Ms. Austin claims she sent an email to the EEOC at an
unspeciﬁed earlier point in time. Opp’n at 8. However, even the language she quotes acknowledges that
such an email would not be “an ofﬁcial EEOC charge form.” Id. (emphasis omitted).

4

place after June 22, 2011.4 See Nat’l RR. Passenger Corp. v. Morgan, 536 US. 101
(2002).

“An adverse employment action is a signiﬁcant change in employment status, such
as hiring, ﬁring, failing to promote, reassignment with signiﬁcantly different
responsibilities, or a decision causing signiﬁcant change in beneﬁts.” Douglas v.
Donovan, 559 F.3d 549, 552 (DC. Cir. 2009) (internal quotation marks omitted). Ms.
Austin alleges she was placed on a PIP and denied a transfer in the fall of 201 1, Opp’n at
11; Compl. 11 22, but does not allege that her pay, beneﬁts, or responsibilities changed (or
would have changed, had she been granted a transfer). Neither rises to the level of an
adverse employment action. See Taylor v. Small, 350 F.3d 1286, 1293 (DC. Cir. 2003);
Akosz'le v. Armed Forces Rel. Home, 938 F. Supp. 2d 76, 91 (D.D.C. 2013). Nor were the
movement of plaintiff‘s desk around the office, exclusions from meetings, or requests for
clear doctors’ notes, Compl. 1111 13, 15, 17-—all of which are alleged to have taken place
at least in part within the limitations period—Asigniﬁcant alterations to the terms of
employment. See Johnson v. Bolden, 699 F. Supp. 2d 295, 300 (D.D.C. 2010) aﬂ’d, 492
F. App’x 118 (DC. Cir. 2012); Cole vsPowell, 605 F. Supp. 2d 20, 26 (D.D.C. 2009);
Weber v. Hurtgen, 297 F. Supp. 2d 58, 68 (D.D.C. 2003) rev ’41 in part on other grounds
sub nom. Weber v. Bottista, 494 F.3d 179 (DC. Cir. 2007). Ms. Austin also points to an

increased work load in late 2009 or early 2010,5 Opp’n at 10, and her change from a

4 Ms. Austin’s hostile work environment claim, which is not a discrete employment action claim, is
addressed below.

5 In paragraph 16 of the Complaint, plaintiff states “Plaintiff was given additional work responsibilities
during her last year ofemployment.” Compl. 11 16. She does not specify when, within that year
preceding October 201 1, she received those additional responsibilities, or how they affected her work

5

salaried to an hourly employee in 2009, id. at 2, 12, but these changes took place outside
the limitations period and I draw no conclusion as to whether or not such changes would
be adverse employment actions.

The only timely adverse employment action Ms. Austin alleges is her termination.
AIR does not dispute that her termination in October 2011 was an adverse employment
action. See Def.’s Mem. at 6. However, nowhere in the Complaint does plaintiff
allege—even in a cursory fashion—that her termination was caused by her race. Plaintiff
broadly alleges that she was subjected to threats, harassment, discriminatory employment
practices, and a rude supervisor because of her race. Compl. W 28-30. Setting aside the
sufﬁciency of these allegations to state any race-based claim, they refer to her work
experience, and do not state a claim that her termination was caused by her race.6
11. Count III: Title VII Hostile Work Environment

In addition to the discrete employment action claim brought above, Ms. Austin
alleges that AIR created a hostile work environment in violation of Title VII. Compl.
W 32-38. A plaintiff may bring a Title VII hostile work environment claim “[w]hcn the
workplace is permeated with discriminatory intimidation, ridicule, and insult[] that is

sufficiently severe or pervasive to alter the conditions of the victim’s employment and

load. In her Opposition brief, she mentions an increased work load only after a colleague departed in late
2009 or early 2010. Opp’n at 10. The assignment of her co-worker’s duties in 2010 is the only work load
increase noted in the EEOC charge. Def.’s Mot, Ex. 2 at 2. To the extent that another increase in work
load occurred later, it was not included in the charge and has not been exhausted.

6 In her Opposition brief, plaintiff does “proffer[] that the only reason that the Defendant . . . terminated
her was because of her race and disability.” Opp’n at 20. However, this conclusory statement does not
remedy her pleading deﬁciency. See Arbitraje Casa de Cambio, SA. de C. V. v. US. Postal Serv., 297 F.
Supp. 2d 165, 170 (D.D.C. 2003) (explaining that additional factual allegations contained in an opposition
to a motion to dismiss are not properly before the court).

6

create an abusive working environment.” Harris v. Forklift Sys., Inc, 510 US. 17, 21
(1993) (internal quotation marks and citation omitted).

Unfortunately for plaintiff, she failed to raise a hostile work environment claim in
her EEOC charge, and therefore her claim is barred as unexhausted. “A Title VII lawsuit
following the EEOC charge is limited in scope to claims that are like or reasonably
related to the allegations of the charge and growing out of such allegations.” Park v.
Howard Univ., 71 F.3d 904, 907 (DC. Cir. 1995) (internal quotation marks omitted).
Ms. Austin lists a number of actions in her EEOC charge: a change from salaried to
hourly employee; an increase in duties without support; a warning about her
performance; denials of requests for accommodations, including a transfer and reduced
work load; and her termination. Def.’s Mot., Ex. 2 at 2. However, these are allegations of
discrete actions, and “mere reference to alleged disparate acts of discrimination against
plaintiff cannot be transformed, without more, into a hostile work environment claim.”
Childs-Pierce v. Uri]. Workers Union ofAm, 383 F. Supp. 2d 60, 79 (D.D.C. 2005) aﬂ’d,
187 F. App’x 1 (DC. Cir. 2006); see also Lester v. Natsios, 290 F. Supp. 2d 11, 33
(D.D.C. 2003). The charge does not give AIR fair warning ofa possible hostile work
environment claim. It “not only lacks the words ‘hostile work environment,’ but also
lacks any factual allegations supporting such a claim.” Park, 71 F.3d at 908.

The allegations upon which Ms. Austin now bases her hostile work environment
claim are different in kind from those raised before the EEOC. Nowhere in her charge

39 46

docs Ms. Austin mention—or givc reason to infer—the “harassment, threats of

termination and false accusations that Plaintiff did not perform her job,” or “humiliating,

7

demeaning and unnecessary” actions of AIR that she claims in the Complaint. Compare
Compl. W 33—36 with Def.’s Mot, Ex. 2 at 2. These claims are not “like or reasonably
related to the allegations of the charge,” Park, 71 F.3d at 907 (internal quotation marks
omitted), and were not exhausted.
111. Count IV: Americans with Disabilities Act

Reading the Complaint generously, it appears Ms. Austin attempts to allege two
possible bases for a claim of discrimination under the American with Disabilities Act, 42
U.S.C. §§ 12101-12213: (i) adverse employment action due to her disability, and (ii)
failure to accommodate. Compl. W 39-45. If Ms. Austin is attempting to bring an
adverse action claim on the basis of her disability, she is not successful. This type of
claim is analogous to the Title VII race-based discrimination claim described in Count II,
above. “[T]he two essential elements of an ADA claim are that the plaintiff suffered an
adverse employment action, and that the adverse employment action was based on
plaintiffs disability.”7 Hollabaugh v. Ofﬁce ofthe Architect ofthe Capitol, 847 F. Supp.
2d 57, 64 (BBC. 2012). In Count IV of the Complaint, Ms. Austin refers to her

increased work load, the requests that she submit clarified doctors’ notes, her placement
on a PIP, and her termination. Compl. 1i 41-44. As above, the only timely adverse

employment action is her termination.8 Just as she does not allege in the Complaint that

7 A plaintiff also must demonstrate she is disabled within the meaning of the ADA and is “qualiﬁed” for
the position, with or without a reasonable accommodation. Swan/cs v. WashMetro. Area Transit Ant/1.,
179 F.3d 929, 934 (DC. Cir. 1999). Because it is unnecessary to the resolution ofthe issues before me, I
pass nojudgment on whether Ms. Austin has a “disability” as deﬁned by the ADA or was “qualiﬁed” for
her position.

8 The ADA incorporates the procedural provisions from Title Vll, including the requirement that an
individual ﬁrst timely exhaust all claims with the EEOC. 42 U.S.C. § 121 l7(a); see Mayers v. Laborers‘

8

AIR terminated her because of her race, neither does she allege in the Complaint—
directly or indirectly—that AIR terminated her because of her alleged disability.

Under the ADA, an employer can discriminate on the basis of a disability by “not
making reasonable accommodations to the known physical or mental limitations of an
otherwise qualiﬁed individual with a disability who is an applicant or an employee.” 42
U.S.C. § 12112(b)(5)(A). Ms. Austin claims that she was not provided the
accommodations she requested in order to deal with her diagnosed illnesses. Compl. 1| 5.
Speciﬁcally, Ms. Austin alleges that she requested a departmental transfer in September
2011, which was denied.9 Compl. 1i 22; Def.’s Mot., Ex. 2 at 2; Opp’n at 13.

The ADA deﬁnes “reasonable accommodation” as including “reassignment to a
vacant position.” 42 U.S.C. § 12111(9)(B). Ms. Austin alleges no facts to show any
vacant position was available, let alone one for which she would be qualiﬁed. Her
general allegation that “[s]he knew what positions were available,” Comp]. 1] 22, does not
help her plead that she requested and was denied a reasonable accommodation. The
attempt to elaborate in her Opposition brief that she “knew that there were positions
available for which she qualiﬁed and could perform,” Opp’n at 13, does not remedy the

issues with her pleading and nonetheless would be too conclusory to advance her
position. See Arbitraje Casa de Cambio. 297 F. Supp. 2d at 170; see also Iqbal, 556 US.

at 678 (discussing pleading standard).

Health & Safety Fund ofN. Am, 478 F.3d 364, 368 (DC. Cir. 2007), Therefore, the employment actions
upon which Ms. Austin can base her disability discrimination claims are limited in timejust as for her
race-based discrimination claims.

9 To the extent Ms. Austin is attempting to bring claims based on accommodations requested soon after
she returned from FMLA leave, she does not succeed. Such claims would be untimely, 42 U.S.C.

§ 2000e-5(e)( l ), and plaintiff has not identiﬁed what the accommodations were or how AIR denied them.

9

IV. Count v: Title VII and ADA") Retaliation

Title VII and the ADA prohibit employers from retaliating against employees for
opposing unlawful practices or participating in an employment discrimination
proceeding. 42 U.S.C. §§ 2000(e)-3(a), 12203(a). An employer unlawfully engaged in
unlawful retaliation against a plaintiff if it “took materially adverse action against h[er]
because [s]he participated in protected activity.”II Bridgefortlz v. Jewell, 721 F.3d 661,
663 (DC. Cir. 2013). A materially adverse action in the workplace is similar to an
adverse action in a discrimination case, in that it “involves a significant change in
employment status.” Id. (internal quotation marks omitted). As with other Title VII and
ADA claims, the adverse action must have occurred within the limitations period. See
Nat ’l RR. Passenger Corp, 536 US. at 110.

Ms. Austin does not allege that she engaged in any Title VII protected activity
while employed at AIR. Therefore, she cannot sustain a Title VII retaliation claim.
However, requesting a reasonable accommodation may be protected activity under the
ADA. See Floyd v. Lee, 968 F. Supp. 2d 308, 331-33 (D.D.C. 2013) (collecting cases).
Ms. Austin alleges she requested a departmental transfer in September 201 1. Compl.

11 22. She was terminated the next month. Although Ms. Austin does not adequately
plead that AIR denied her a reasonable accommodation because she does not plead that

there was a vacancy for which she was qualiﬁed, she does plead that she requested the

‘0 Count v is entitled “Retaliation” and subtitled “Violation of Title VII ofthe Civil Rights Act of 1964,
42 U.S.C. § 2000 (e), et seq.” Compl. at 12. The Complaint also references the ADA’s protection against
retaliation, found at 42 U.S.C. § 12203(a), so I include that as well. Compl. 11 46.

H In this Circuit, a plaintiff can also bring a claim for a retaliatory hostile work environment, Hussain v.
Nicholson, 435 F.3d 359, 366 (DC. Cir. 2006), but, as described above, Ms. Austin does not properly
allege that she suffered from a hostile work environment.

10